                  CASE 0:21-cv-01015-PJS-DTS Doc. 31-1 Filed 06/08/21 Page 1 of 2


Kooiman, Christina G.

From:                Laranda Walker <LWalker@susmangodfrey.com>
Sent:                Monday, June 7, 2021 6:07 PM
To:                  Laranda Walker
Subject:             FW: Activity in Case 1:21-cv-00213-CJN US DOMINION, INC. et al v. GIULIANI Order




From: DCD_ECFNotice@dcd.uscourts.gov <DCD_ECFNotice@dcd.uscourts.gov>
Sent: Monday, June 7, 2021 4:45 PM
To: DCD_ECFNotice@dcd.uscourts.gov
Subject: Activity in Case 1:21-cv-00213-CJN US DOMINION, INC. et al v. GIULIANI Order


EXTERNAL Email

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-mail
because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing. However, if the referenced document is a transcript, the
free copy and 30 page limit do not apply.

                                                    U.S. District Court

                                                   District of Columbia

Notice of Electronic Filing

The following transaction was entered on 6/7/2021 at 5:44 PM and filed on 6/7/2021
Case Name:          US DOMINION, INC. et al v. GIULIANI
Case Number:        1:21-cv-00213-CJN
Filer:
Document Number: No document attached

Docket Text:
MINUTE ORDER. Upon review of Defendant's [26] Motion to Dismiss, it is hereby ORDERED
that a hearing on the [26] Motion, as well as the pending Motions in US Dominion, Inc. v.
Powell, 1:21-cv-00040, and US Dominion, Inc. v. My Pillow, Inc., 1:21-cv-00445, is scheduled
for 2:00 p.m. on June 24, 2021, in Courtroom 19. Signed by Judge Carl J. Nichols on June 7,
2021. (lccjn2)


1:21-cv-00213-CJN Notice has been electronically mailed to:

Thomas A. Clare    tom@clarelocke.com, 7600703420@filings.docketbird.com, paralegals@clarelocke.com

Megan Lambart Meier      megan@clarelocke.com
                                                             1
                    CASE 0:21-cv-01015-PJS-DTS Doc. 31-1 Filed 06/08/21 Page 2 of 2


Justin A. Nelson     jnelson@susmangodfrey.com, klombardo@susmangodfrey.com

Dustin Andrew Pusch       dustin@clarelocke.com

Joseph D. Sibley, IV    sibley@camarasibley.com

Stephen Shackelford, Jr sshackelford@susmangodfrey.com, meredith-greisman-7859@ecf.pacerpro.com,
mgreisman@susmangodfrey.com

Elisha Barron      ebarron@susmangodfrey.com, lparrella@susmangodfrey.com

Brittany Fowler     bfowler@susmangodfrey.com

Davida Brook       dbrook@susmangodfrey.com

1:21-cv-00213-CJN Notice will be delivered by other means to::




This e-mail contains communication that may constitute attorney/client privileged information and/or attorney work
product. If you received this message in error, please notify the sender and delete it immediately.

To unsubscribe from the DOMINION list, click here




                                                          2
